Ferguson, Judge
(dissenting):
I dissent.
Unlike my brothers, I am of the view that the Narcotic Drugs Import and Export Act, 21 USC § 171, et seq, does not apply to the introduction of opium derivatives into a United States air base located within the boundaries of another sovereign nation.
Unless Congress has expressly or by clear implication indicated that a criminal statute is to be applied beyond the territorial limits of the United States, it should not be so interpreted that the legislation is applied extraterritorially. United States v Bowman, 260 US 94, 67 L ed 149, 43 S Ct 39 (1922).
Originally, the statute now before us provided as follows:
“. . . [I]f any person shall fraudulently or knowingly import or bring into the United States, or assist in so doing, any opium or any preparation or derivative thereof contrary to law, . . . the offender shall be fined in any sum not exceeding $5,000 nor less than $50, or by imprisonment for any time not exceeding two years, or both.” [Act of February 9, 1909, 35 Stat 614.] [Emphasis supplied.]
In United States v Caminata, 194 Fed 903 (ED Pa) (1912), the foregoing legislation was held to apply whenever opium or its derivatives were brought by vessel within the territorial waters of the United States regardless of whether the drug had been landed.
In 1922, the section in question was amended by the Act of May 26, 1922, 42 Stat 596, thereby providing:
“. . . [I]f any person fraudulently or knowingly imports or brings any narcotic drug into the United States or any territory under its control or jurisdiction, contrary to law, . . . such person shall upon conviction be fined not more than $5,000 and imprisoned for not more than ten years.” [42 Stat 596.] [Emphasis supplied.]
The principal opinion concludes that the change in language in the statute embraces United States military installations overseas. Thus, it reasons that the definition of the term “United States” elsewhere in the Act “includes the several States and Territories, and the District of Columbia.” 21 USC § 171. Hence, it is argued that to exclude foreign bases from the operation of the Act renders the phrase “any territory under its control or jurisdiction” meaningless, as Territories are already defined as a part of the “United States.”
I deem this approach essentially negative; what must govern us here is the intent of Congress. United States v Bowman, supra. Its purpose in amending the statute was no more than an express adoption of the rule laid down in United States v Caminata, supra, to the effect that the statute also prohibited the importation of narcotics into United States territorial waters. Palmero v United States, 112 F2d 922 (CA 1st Cir) (1940). In that case, Circuit Judge Mahoney adverted to the legislative history of the enactment and declared, at page 924:
“When Congress amended the Narcotic Drugs Import and Export Act in 1922, the Ways and Means Committee of the House of Representatives in its report (H. Rep. No. 852, 76 [sic] Cong. 2d Sess. dated March 27,1922) recognized the force and validity of the reasoning of the Court in United States v Caminata, supra, by citing it in support of the legislative intent to penalize not only the importation of opium across customs lines, but also the bringing of it into the territorial limits of the United States.” [Emphasis supplied.]
In short, Congress recognized that other courts might disregard the Caminata decision and require the Government to establish the actual landing of narcotics in order to dem*704onstrate an importation or bringing into the United States. Accordingly, they changed the language of 21 USC § 174, supra, to include “any territory under its [the United States’] control or jurisdiction.” That, however, is a far cry from saying that the statute has extraterritorial effect.
Indeed, in discussing another section of the same Act, Congress expressly adverted to the need for extraterritorial application of the provisions governing export of opium from the United States to certain areas in China controlled by our Government. Accordingly, it provided for that requirement by including in the subsequently enacted legislation a prohibition against export of opium “from the United States, or from territory under its control or jurisdiction, or from countries in which the United States exercises extraterritorial jurisdiction, any narcotic drug to any other country.” (Emphasis supplied.) 21 USC § 182(a); House Report No. 852, 67th Congress, 2d 'Session, page 10. That provision persists in the Narcotic Drugs Import and Export Control Act today. It would be strange to find Congress expressly providing for extraterritorial effect in one section of enacted legislation and omitting it in another if they intended for the entire law to apply beyond our boundaries. It is even stranger to afford that construction to legislation which the Ways and Means Committee stated was intended only to adopt the Cami-nata rule, and to apply only within our territorial limits. House Report, supra, page 9.
Aside from the foregoing, it is clear that the phrase “territory under its control or jurisdiction” can be interpreted in another manner which fills it with meaning beyond the definition in 21 USC § 171, supra, of the term “United States.” Thus, without reference to the maritime jurisdiction of the United States, it might well have been intended to apply to those areas over which this Government exercises control but which do not have the status of “Territories.” For example, Congress’ language may have swept into the Act’s protections such possession as American Samoa, Guam, or, indeed, the mandated territory of Okinawa. Be that as it may, it was surely never intended to govern the trafficking in narcotics on United States military installations simply because we, under the Code, possess the power to try members of the armed services who may be stationed there.
Finally, I point out to my brothers another defect in their rationale that the Japanese Administrative Agreement may be interpreted to grant the United States such control over Yokota Air Base that the reservation is thus swept under the Narcotic Drugs Import and Export Control Act, supra. True it is that the Agreement grants certain rights to the United States with respect to the exercise of jurisdiction over the Base and military personnel thereon. It is certainly not true, however, that we thus gain our jurisdiction over military personnel. That authority exists by virtue of the Congressional intent that the provisions of the Uniform Code of Military Justice apply to all members of the armed forces without respect to their location at the time of the commission of an offense. Indeed, the Administrative Agreement deals not with jurisdiction but with the order in which Japan and the United States may exercise concurrent authority over American military bases and the personnel who man them. See Snee and Pye, Status of Forces Agreement and Criminal Jurisdiction, page 61 (1957); Security Treaty Between the United States of America and Japan, September 8, 1951, 3 U.S. Treaties and Other International Agreements 3329. It is difficult to perceive how this international arrangement, into which the two nations entered in 1953, can be said to relate back and give extraterritorial effect to a statute enacted in 1922. In short, the error into which I believe the majority fall is their failure to confine consideration of the extraterritorial effect of the Act in question to pertinent evidence of the legislative intent.
In sum, it is my view that a reading of the Narcotic Drugs Import and Export Control Act, supra, in light of its *705legislative history and its prior judicial construction requires the conclusion that it was intended to eliminate trafficking in narcotics within the territorial limits of the United States and its possessions. House Report, supra; Palmero v United States, supra. When my brothers extend its application to foreign bases, I believe they unaccountably and unconscionably broaden the purpose of the Act. Accordingly, I must disagree with their reversal of the board of review’s decision.
As I believe that the board acted properly in dismissing specification 2 of Charge II and reassessing the sentence on the remaining findings of guilty, the question whether that count was separately punishable becomes moot. Thus, I need not express my views on the granted issue at this time.
I would affirm the decision of the board of review.